DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0042871 to Yasuda et al. (Yasuda)
In Reference to Claim 1
Yasuda, see Fig.2 Annotated Below, discloses:
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (B)]
    PNG
    media_image1.png
    821
    369
    media_image1.png
    Greyscale



	a muffler heat shield (24) configured to extend circumferentially around a portion of the muffler, said muffler heat shield having a first end (A) and a second end (B); and 
	A heat shield extension (C) secured to the first end (A) of the muffler heat shield (24).
In Reference to Claim 2
Yasuda discloses:
	The muffler heat shield 24 has a semi-circular shape and the heat shield extension has a conical shape, see Fig.2.
In Reference to Claim 3
Yasuda, see Fig.6,  discloses:

    PNG
    media_image2.png
    792
    470
    media_image2.png
    Greyscale

	A double wall exhaust pipe including an inner exhaust pipe (34) and an outer covering pipe (35) disposed over the inner exhaust pipe, the outer covering pipe having a first end portion (41) and a second end portion (42), and the inner exhaust pipe having a first end portion and a second end portion, the second end portion of the outer covering pipe configured to be secured to the muffler.
In Reference to Claim 4
Yasuda, see Fig.6,  discloses:
[AltContent: arrow][AltContent: textbox (D)][AltContent: oval]
    PNG
    media_image2.png
    792
    470
    media_image2.png
    Greyscale

	The heat shield extension 23 projects outwardly from the muffler heat shield so as to overlap (D) the second end portion of the outer covering pipe 35.
In Reference to Claim 5
Yasuda, see Fig.6,  discloses:
	The double wall exhaust pipe further comprises a pipe ring (41) secured to the first end portion of the outer covering pipe and disposed over the inner exhaust pipe, the first end portion of the inner exhaust pipe extending through the pipe ring.
In Reference to Claim 9
Yasuda, see Fig.2 and 6, discloses:

[AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (B)]
    PNG
    media_image1.png
    821
    369
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    792
    470
    media_image2.png
    Greyscale

	A heat protection assembly for use with a muffler (18) on a vehicle, the heat protection assembly comprising: 
	a double wall exhaust pipe including an inner exhaust pipe(34) and an outer covering pipe(35) disposed over the inner exhaust pipe and defining therebetween an 
	a pipe ring 42 welded to the first end portion of the outer covering pipe (see paragraph [0055]) and disposed over the inner exhaust pipe, the first end portion of the inner exhaust pipe extending through the pipe ring and being unsecured relative to the pipe ring so as to allow longitudinal movement between the inner exhaust pipe and the outer covering pipe due to thermal expansion, paragraph [0023].
In Reference to Claim 13
Yasuda, see Fig.6,  discloses:
	The air space encloses only air between the inner exhaust pipe and the outer covering pipe.
In Reference to Claim 14
Yasuda, see Fig.2 and 6,  discloses:

[AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (B)]
    PNG
    media_image1.png
    821
    369
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: textbox (G)]
    PNG
    media_image2.png
    792
    470
    media_image2.png
    Greyscale


A muffler system for a vehicle, the muffler system comprising: 
a muffler 18; 

a heat shield extension (C) secured to the first end of the muffler heat shield; 
a double wall exhaust pipe including an inner exhaust pipe 34 and an outer covering pipe 35 disposed over the inner exhaust pipe, the outer covering pipe having a first end portion and a second end portion, and the inner exhaust pipe having a first end portion and a second end portion; 
	wherein the second end portion 42 of the outer covering pipe is welded to the muffler at a welded connection seam; and wherein the heat shield extension projects 23 outward from the muffler heat shield over the welded connection seam.
In Reference to Claim 15
Yasuda, see Fig.2 and 6,  discloses:
	The outer covering pipe includes a pipe ring 41 welded to the first end portion of the outer covering pipe, the pipe ring being disposed over the inner exhaust pipe, the first end portion of the inner exhaust pipe extending through the pipe ring and being unsecured relative to the pipe ring so as to allow longitudinal movement between the inner exhaust pipe and the outer covering pipe, see paragraph [0023].
In Reference to Claim 16
Yasuda, see Fig.2 and 6,  discloses:
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0042871 to Yasuda et al. (Yasuda) in view of US 5,832,723 to Iwata et al. (Iwata).
In Reference to Claim 6, 10 and 17
Yasuda, does not disclose:
	inner exhaust pipe includes an oxygen sensor extending through an outer surface thereof, the oxygen sensor configured to sense oxygen content of exhaust gases passing through the inner exhaust pipe.
Iwata see Fig.1 discloses:
	“inner exhaust pipe (10) includes an oxygen sensor (21 opening would sensor would be introduced) extending through an outer surface thereof, the oxygen sensor configured to sense oxygen content of exhaust gases passing through the inner exhaust pipe.


In Reference to Claim 7, 11, and 18
Yasuda modified discloses:
	The outer covering pipe includes a through opening aligned with the oxygen sensor and dimensioned larger than the oxygen sensor, see Fig.1.
Claim 8, 12 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0042871 to Yasuda et al. (Yasuda) in view of US 5,832,723 to Iwata et al. (Iwata) as applied to claim 6 and further in view of US 3,348,629 to T.R. Cassel (Cassel) .
In Reference to Claim 8, 12 and 19
Yasuda modified does not disclose:
	The outer covering pipe further includes at least one drainage opening.
Cassel, see Fig. 2, discloses:
	 the outer covering pipe (a cylindrically shaped resonator shell 50) further includes at least one drainage opening 50.
.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0042871 to Yasuda et al. (Yasuda) in view of JP 2001123829 to Nozaki Naoteru (Nozaki).
In Reference to Claim 21
Yasuda does not disclose:
	a plurality of band clamps extending around the muffler and configured to secure the muffler heat shield to the muffler.
Nozaki, see Fig.2, discloses
	a plurality of band clamps 37 extending around the muffler 18 and configured to secure the muffler heat shield 36 to the muffler 18.
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include fastening clamps to fasten the heat shield of the muffler, combine the teachings of Nozaki with Yasuda, since this would enable the practitioner of the primary reference to practice the advantage of fastening the heat shield of Yasuda muffler.


Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “wherein the at least one drainage opening comprises at least one drainage opening in the first end portion of the outer covering pipe and at least one drainage opening in the second end portion of the outer covering pipe.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 20; 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746